In the case of Baldwin v. Leffingwell, adjudged March, Superior Court, Norwich, A. D. 1774, which was an action upon the covenants of seisin in a deed, the words of the deed were — 'all my land lying within the following metes and bounds, viz. describes the bounds; containing 100 acres more or less, covenanting that he was well seized of the said granted premises. The defendant owned said 100 acres as tenant in common with Reed and Bushnel.
*402The question was upon the construction of the deed — Whether the words in the deed, all my land, etc. was to be understood, the whole of the land contained within said bounds; or only all the land or right the defendant owned within said boundaries; the court understood them in the latter sense, and judgment was for the defendant.
And it did not appear that the plaintiff had been evicted or anyway molested by any who liad a legal title to said land, without which he could have no right to recover; for neither the words in the condition of the note, or in the covenants in the deed, can by any construction be extended to a tortious, and unlawful molesting of the plaintiff.